           Case 3:20-cv-30130-MGM Document 42 Filed 04/30/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                                C.A. No. 3:20-cv-30130-MGM

    BRANDON NAVOM
                   Plaintiff,
    v.
    CITY OF BOSTON and MARTY
    WALSH, in his official and
    individual capacities,
                   Defendants.


      OPPOSTION TO PLAINTIFF’S MOTION FOR RECONSIDERATION


     I.      INTRODUCTION

          Now comes the Defendants, City of Boston (the “City”) and Martin J. Walsh

(“Secretary Walsh”), and hereby oppose Plaintiff’s Motion for Reconsideration on the

grounds that: (i) res judicata was properly applied to Plaintiff’s claims; and (ii)

Plaintiff has no viable claim against the City.1

     II. LEGAL STANDARD AND ARGUMENT

          “A district court may grant a motion for reconsideration ‘if the moving party

presents newly discovered evidence, if there has been an intervening change in the

law, or if the movant can demonstrate that the original decision was based on a

manifest error of law or was clearly unjust.’” United States v. Cintron, 724 F.3d 32,

36 (1st Cir. 2013) (quoting United States v. Allen, 573 F.3d 42, 53 (1st Cir.2009)).

“The granting of a motion for reconsideration is ‘an extraordinary remedy which


1Implicit in Plaintiff’s motion for reconsideration is that the Court properly
dismissed Secretary Walsh in his personal capacity. Plaintiff’s official capacity
claim is simply another claim against the City of Boston.
                                                                                      1
         Case 3:20-cv-30130-MGM Document 42 Filed 04/30/21 Page 2 of 4




should be used sparingly.’” Palmer v. Champion Mortg., 465 F.3d 24, 30 (1st Cir.

2006) (quoting 11 Charles Alan Wright et al., Federal Practice and Procedure § 2810.1

(2d ed.1995)). “Unless the court has misapprehended some material fact or point of

law, such a motion is normally not a promising vehicle for revisiting a party's case

and rearguing theories previously advanced and rejected.” Id. “These exceptions are

‘narrowly configured and seldom invoked.’” Hall v. Capeless, No. CV 19-30138-DJC,

2021 WL 217341, at *7 (D. Mass. Jan. 20, 2021) (quoting United States v. Connell, 6

F.3d 27, 31 (1st Cir. 1993). “[I]t is settled beyond hope of contradiction that, at least

in the absence of exceptional circumstances, a party may not advance new arguments

in a motion for reconsideration when such arguments could and should have been

advanced at an earlier stage of the litigation.” Caribbean Mgmt. Grp., Inc. v. Erikon

LLC, 966 F.3d 35, 45 (1st Cir. 2020) (adding “We need not inquire into the merits of

these theories because Erikon raised them for the first time in its motion for

reconsideration.”). Although not expressly stated, Plaintiff’s contends that the

dismissal of his lawsuit was a manifest error of law based one line in the Court’s April

6, 2021 Order (ECF No. 39) concerning Walsh being the sole defendant in the state

case.

        “Under Massachusetts law, there is ‘no generally prevailing definition of

privity which can be automatically applied to all cases; ‘the issue depends on whether

a plaintiff's interest was represented in prior litigation and ‘whether there are special

circumstances or due process considerations which make it unfair to bind the

plaintiff[ ] to that judgment.’” Dickey v. City of Bos., No. 16-CV-10636-LTS, 2016 WL



                                                                                       2
          Case 3:20-cv-30130-MGM Document 42 Filed 04/30/21 Page 3 of 4




7365167, at *4 (D. Mass. Dec. 19, 2016) (quoting Degiacomo v. City of Quincy, 476

Mass. 38 (2016)). Privity exists between a municipality and its government official

that had been previously sued in his personal capacity. See Silva v. City of New

Bedford, 660 F.3d 76, 80 (1st Cir. 2011) (“In this case, the defendants in Silva

I, Officers Gibney and Sauve, were New Bedford police officers. […] Silva's claims

against the City are based on the officers' actions. Therefore, the officers and the City

are sufficiently closely related for purposes of claim preclusion”) (alteration to

original). In any event, this is an argument that should have been raised by Plaintiff

in an opposition to the motion to dismiss. Because Plaintiff failed to timely file an

opposition, this argument is waived.

         Lastly, this is an academic exercise because, for the reasons discussed in the

motion to dismiss, neither of Plaintiff’s two Section 1983 claims (First Amendment

violation and state created danger2) are viable against the City.

    V.      CONCLUSION

         For the foregoing reasons, the City of Boston and Secretary Walsh respectfully

request that this Honorable Court deny Plaintiff’s Motion for Reconsideration and

award the City and Secretary Walsh the previously requested monetary sanctions.



2 Since the filing of the Motion to Dismiss, the First Circuit, for the first time,
recognized a state created danger claim. See Irish v. Fowler, 979 F.3d 65 (1st Cir.
2020). Nonetheless, based on the facts already pleaded, Plaintiff cannot establish
any of the elements of a state created danger claim, which requires among, other
things, that (i) the government official create the harm, (ii) the harm be specific to a
plaintiff, as opposed to the general public, (iii) the plaintiff have not assumed the
risks, (iv) plaintiff have suffered actual injury; and (v) the defendant’s actions must
“shock the conscience.” See id. at 74.


                                                                                       3
       Case 3:20-cv-30130-MGM Document 42 Filed 04/30/21 Page 4 of 4




Date: April 30, 2021                         Respectfully submitted,

                                             CITY OF BOSTON and MARTIN J.
                                             WALSH,

                                             By their attorneys:

                                             Henry C. Luthin

                                             Corporation Counsel

                                             /s/ Nieve Anjomi
                                             Nicole M. O’Connor (BBO# 675535)
                                             Nieve Anjomi (BBO# 651212)
                                             Senior Assistant Corporation Counsel
                                             City of Boston Law Department
                                             City Hall, Room 615
                                             Boston, MA 02201
                                             (617) 635-4034
                                             nicole.oconnor@boston.gov
                                             nieve.anjomi@boston.gov


                              Certificate of Service

     I, Nieve Anjomi, hereby certify that on April 30, 2021, a true copy of the above
document was served via email to:

Brandon Navom
680 State Road Apt. 3
North Adams, MA 01247
Navom1@yahoo.com

                                       /s/ Nieve Anjomi
                                       Nieve Anjomi




                                                                                    4
